.      -




                             QRNEY          GENERAL
                            OFTEXAS



                                 October 6, 1958

    Honc;rableRalph T. Green          Opinion No. WW-510
    Director
    Texas Commission on Higher        Re:    Is the specific prior
          Education                          approval of the Commis-
    308 W. 15th Street                       sion required for Texas
    Austin 1, Texas                          Woman's University to
                                             establish the proposed
    Dear Mr.   Green:                        program in nursing?
              At present, the Texas Woman's University offers, and
    prior to September 1, 1956, offered a degree in nursing in its
    College of Nursing. During the freshman year and during one-
    half of the senior year, each student is on the campus in
    Denton, Texas. During the intervening tuo and one-half years,
    the student is in resident clinical training in the Dallas
    County Hospital System, The maxi'mumnumber of students who
    can be trained in Dallas has been reached, Without additional
    clinical facilities, the nursing program cannot be enlarged or
    expanded to meet the need for additional trained nurses.
              In view of this limitation in the Dallas facilities,
    it has been proposed that arrangements be made with the Texas
    Medical Center, Inc. of Houston, Texas, to furnish facilities
    for clinical training in Houston so that more nurses can be
    graduated. The question presented here is whether or not the
    expansion of the nursing program by the use of the Houston
    facilities, in addition to the Dallas facilities, constitutes
    a "new degree program" within the meaning of Section 11 of the
    Act creating the Texas Commission on Higher Education.
              The Texas Commission on Higher Education was created
    by Acts 54th Legislature, Regular Session9 1955, page 1217,
    Chapter 487. Sections 6 and 11 of said Act provide in part:
              I,     The Commission shall establish rules and
         regulations not inconsistent with and limited to,
         carrying 'out the provisions of this Act.
                 11
                  * 0 0 No new department, degree program, or
           certificate program shall be added at any State-
           supperted college or university after September 3,
           1956,  except by the specific prior rpp~aval by the
           Commission, 0 0 mll
                                                         -    .




Honorable Ralph T. Green, page 2 (Ww-510)


          Effective January 13, 1958, and pursuant te the
authority contained in the'Act to establish rules and regu-
lations, the Commfssien adopted REGUL$TION NUMBER ONE in
which degree program.was def&ned as, + D a the pattern ef
academic requirements which the institution sets and which
students must satisfy as the basis fer the institution to
award a particular degree." New degree program was defined
as, "* 0 .,any degree program which was not autherlzcd and
available as an offering af the institution en September 1,
1956 0 a n"o
          Ne change in the ,pattern ef academic requirements for
the nursing degree is contemplated. The Houston facilities
weuld be the same type as the Dallas facilities, The use ef
additlanal facilities of the same type weuld be an enlargement
or expansion. Thus, since ,the pattern =sfacademic requirements
would remain the same, and since the proposal involved here is
actually an expansion ef an existing "degree program", there is
no new degree program.
          Prior to the adoptisn ef REGULATION NUMHER ONE de-
fining these terms, Attorney General's Opinion WW-10, dated
January 29, 1957, went intb the question of the application of
the Act to a prmpesal by the Agrticulturaland'Mechaaica1 Col-
lege of Texas to establish and operate in Arlington a graduate
engineering division of the Agricultural and Mechanical College,
using the facilities of Arlington State College. There, the
proposed offering was designed to meet the needs of a limited
group in a particular area at the campus of another college.
The proposal would establish a new extension program since it
was not being offered off-campus at the time. We held that the
proposal constituted a "new degree pregram." If the degree
program had been offered off-campus from a time prior to
September 1, 1956, until the proposed offering at Arlington,
our opinion would have been different. The clinical phases of
the nursing program of the Texas Woman's University have been
taught off-campus from a time prier to September 1, 1956, until
the present,
          We cenclude, therefore, that the use of the facilities
of the Texas Medical Center, Inc. by the Texas Woman's Uni-
versity is merely an expansion of an existing degree program and
dsas not csnstitute a new degree program within the meaning of
Section 11 and dmes net require the specific prier approval by
the Texas Commissien en Higher Education.
          The scepe ef this epinian is necessarily limited to
the question presented and deeanst pass on any ether aspect ef
Honorable Ralph T. Green, page   3    (w-510)



the proposed arrangement between the University and the Center.
It should be noted, however, that Section 11 of the Act also
provides that, "The Commission shall order the consolidation or
elimination of programs where such aG%ion is in the best inte-
rest of'the fnstitutions themselves and the general requirements
of the State of Texas, ~ Q m"O
                               SUMMARY
            The specific ppior approval of the Texas
            Commission on Higher Education fs not re-
            quired for the Texas Woman's University
            to use the facilities effered by the Texas
            Medical Center, %nc:+in,:f%scollegiate
            nursing program, since the same does not
            constitute a new degree program within the
            meaning of Section 11, Senate Bill No. 145,
            Acts 54th Legislature, Regular Sessfon, 1955,
            Chapter 487, page 1217.
                                     Sincerely,
                                     WILL WILSON
                                     Attorney General of Texas




APPROVED:
OPINION COMMITTEE
Geo D P. Blackburn, Chairman
Houghton Brownlee, Jr,
Wayland C. Rivers, Jr.
Rfchard B. Stone
Grundy Williams
REVIEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert